Exhibit 10.1
AMENDMENT TO TRANSITION SERVICES AGREEMENT
BETWEEN
HARRIS STRATEX NETWORKS, INC.
AND
HARRIS CORPORATION
This Amendment to Transition Services Agreement (this “Amendment”) is made as of
Dec. 12, 2008 (the “Amendment Effective Date”) between Harris Stratex Networks,
Inc., a company incorporated under the laws of the State of Delaware, having a
place of business at 637 Davis Drive, Morrisville, NC 27560 (hereinafter
referred to as the “Company”) and Harris Corporation, a company incorporated
under the laws of the State of Delaware, having a place of business at 1025 W.
NASA Blvd., Melbourne, FL 32919 (hereinafter referred to as “Harris” and
collectively with the Company referred to herein as the “Parties”).
RECITALS

A.   The Parties entered into a Transition Services Agreement, dated January 26,
2007, (the “Transition Services Agreement”), which Transition Services Agreement
was amended by that certain Number 1 Amendment to Transition Services Agreement
executed October 29, 2007 (such Number 1 Amendment to Transition Services
Agreement is referred to herein as “Amendment No. 1”). All capitalized terms
used herein but not defined herein shall have the respective meanings specified
in the Transition Services Agreement.   B.   In accordance with Section 6.03 of
the Transition Services Agreement, the Parties now desire to further amend the
Transition Services Agreement as hereinafter provided. The Parties also now
desire to terminate in all respects Amendment No. 1, such termination to be
effective from and after the Amendment Effective Date.   C.   NOW, THEREFORE, in
consideration of the mutual promises and covenants included herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

AGREEMENT

1.   Amendment to Section 1.07(b) Section 1.07(b) of the Transition Services
Agreement is hereby replaced and amended to read in its entirety as follows:

“(b) In the event any cost is incurred by Harris or any of its Affiliates in
connection with obtaining or soliciting the consent of any third party in
accordance with Section 1.07(a), such cost shall be paid by the Company and the
Company shall reimburse Harris or any of its Affiliates, as the case may be,
upon receipt of an invoice from Harris or its Affiliates, as applicable, with
respect to such costs. If this Agreement is terminated solely by reason of
Harris ceasing to be the majority owner of the Company’s voting interest, Harris
and the Company agree to engage

1



--------------------------------------------------------------------------------



 



commercially reasonable efforts to transfer the software licenses exclusively
used by the Company, such transfer being wholly dependent on the software
licensor’s consent to such transfer.”

2.   Amendment to Section 2.01. Section 2.01 of the Transition Services
Agreement is hereby replaced and amended to read in its entirety as follows:

“Section 2.01 Cost of the Services. In consideration of the provision of the
Services, the Company shall pay to Harris, without set-off, a service fee for
each such Service in the amount equal to the sum of (a) all internal costs
allocated to the maximum extent reasonably practicable to the provision of such
Service on a fully allocated basis, consistent with the allocation methodology
used to determine charges for internal allocations to the other operating
segments of Harris, as such allocation methodology or amounts may be changed
from time to time at the discretion of Harris; provided, however, that if a
Service is provided on a basis other than an allocation, the costs to be paid by
the Company shall be the costs to Harris or as set forth on Schedule I (for
example, hourly billing rates), (b) a ten percent (10%) administrative and
management fee applied to the costs outlined in subsection (a) of this Section
or any cost or fee as provided in Schedule I attached hereto, (the
“Administrative Service Cost”), and (c) any additional out-of-pocket costs or
expenses incurred by Harris in connection with the provision of such Service,
including without limitation, payments or costs for an ongoing license, grant or
provision of rights or services (all such fees described in (a), (b) and (c)
with respect to each Service, the “Service Fee”, and collectively for all
Services, the “Service Fees”, in each case with respect to the relevant payment
period, if any, set forth on Schedule I. The Company shall not be obligated to
pay for any individual Service that was properly terminated pursuant to
Section 4.02 or Section 4.03 unless the Company knowingly accepts the benefits
of such Services following any such termination. The Company will pay Harris the
Service Fee relating to any terminated Service until the effective date of
termination.”
The Parties acknowledge and agree that the cost of Services rendered from and
after June 28, 2008 shall be based upon Section 2.01 as amended by this
Amendment.

3.   Amendment to Section 2.02 of the Transition Services Agreement, Manner and
Timing of Payment shall be made as follows:

     The first sentence of Section 2.02 shall be deleted in its entirety and
replaced with the following:
All payments shall be made, without set-off, within forty-five (45) days after
receipt of an invoice therefor.

2



--------------------------------------------------------------------------------



 



4.   Amendment to Section 4.01. Section 4.01 of the Transition Services
Agreement is hereby replaced and amended to read in its entirety as follows:

“Section 4.01 Term. The term of this Agreement shall commence on the Effective
Date and shall continue unless otherwise terminated in accordance with the terms
of the Agreement (such period is referred to as the “Term”). Any termination or
expiration of this Agreement with respect to any particular Service shall not
terminate this Agreement with respect to any other Service provided under this
Agreement.”

5.   Amendment to Section 4.03. Section 4.03 of the Transition Services
Agreement is hereby replaced and amended to read in its entirety as follows:

          “Section 4.03 Termination by the Company or Harris.

  a.   This Agreement may be terminated at any time by either Party with respect
to any particular Service or all Services, without cause, effective upon ninety
(90) days prior written notice to the other Party. Notwithstanding the
foregoing, Harris may not terminate Service ID Number IT 006, Financial
Applications any sooner than October 31, 2009 unless otherwise agreed to in
writing by the Parties.     b.   In addition to payments of any amounts due upon
termination of a Service or this Agreement as set forth in Articles 2 and 4,
upon termination of any Service or this Agreement, the Company shall also pay to
Harris within forty-five (45) calendar days of the expiration or termination of
this Agreement or any Service, as the case may be, any remaining unamortized
portion of any prepaid software license fees and related assets allocated by
Harris to the Company prior to such termination or expiration.     c.   As of
the Amendment Effective Date, the Company and Harris agree and acknowledge that
Supply Chain Management and Operations, (“SCOS”), services are hereby terminated
except for those SCOS services expressly provided in Section I(2) of Schedule I
attached hereto. In lieu of any remaining obligations relating to termination of
SCOS services, including without limitation, payment of the remaining
unamortized, allocated portion of EXPO services and software fees, the Company
agrees to pay Harris Five Hundred and Seventy Two Thousand Dollars ($572,000)
for the EXPO implementation project and Sixty Five Thousand Nine Hundred Dollars
($65,900) for software fees upon receipt of a Harris issued invoice but due no
later than December 30, 2008. The Parties further agree to terminate the SCOS
RTS services effective September 30, 2009.

3



--------------------------------------------------------------------------------



 



6.   Amendment of Schedule I. Schedule I to the Transition Services Agreement is
amended and replaced in its entirety by Schedule I attached to this Amendment.  
7.   Termination of Amendment No. 1. The Parties acknowledge and agree that
Amendment No. 1 is hereby in all respects terminated and of no further and
effect from and after the Amendment Effective Date.   8.   Effectiveness. This
Amendment shall be effective when executed by Harris and the Company.   9.  
Counterparts. This Amendment may be executed in two or more counterparts
(including by means of non-alterable electronic copies of signature pages), all
of which shall be considered one and the same agreement.   10.   No Other
Amendments. Except as expressly set forth in this Amendment, no other amendment
or modification is made to any other provisions of the Transition Services
Agreement, and the Transition Services Agreement shall remain in full force and
effect, as amended hereby, and Harris and the Company hereby ratify and reaffirm
all of their respective rights and obligations thereunder.

IN WITNESS WHEREOF, Harris Stratex Networks, Inc. and Harris Corporation have
caused this Amendment to be executed by their duly authorized representatives as
of the 12 DEC., 2008.

     
Harris Corporation
  Harris Stratex Networks, Inc.
 
   
By: /s/ GARY L. McARTHUR
 
  By: /s/ SARAH A. DUDASH
 
Name:  GARY L. McARTHUR
 
Name:  SARAH A. DUDASH
Title:    SUP, CFO
 
Title:    SR. VP, CFO

(Schedule I is Omitted)

4